Title: To James Madison from Edward Coles, 16 August 1814
From: Coles, Edward
To: Madison, James


        
          Long Branch, on the Sea shore of New JerseyAugt. 16th 1814
          To Mr. & Mrs. Madison
        
        I had a very warm, fatiguing, and disagreeable journey to Philadelphia, where finding but few of my acquaintances in town, I remained very little longer than was necessary to recover from my fatigue. I had the pleasure of seeing Mrs. Gallatin frequently, and of having much conversation about herself, and husband, and her friends in Washington. She appeared delighted to see me, and really treated me with a species of civility that bordered on the affection of a relation. I paid Dr. Physick a visit at his country house about 4 or 5 miles from town. I found him very thin, feeble, and low spirited, but with a clearer and better complexion than I expected, & indeed very different from what is usual in liver complaints—the disease with which he is supposed to be afflicted. It was in consequence of his advice & persuasion that I changed my route and took Long Branch in my way, where he told me I ought to stay some time and bathe in the Sea, which he says is very strengthening and generally very beneficial to feeble constitutions, and which he thinks will be particularly so to mine. I find the air of this place very cool & pleasant, and the sea bathing most delightful. I have been here about a week and can perceive no effect neither good nor bad produced by bathing. Altho’ we have Miss Kean, Miss Willing, the Miss Emlens &c &c yet the place is very dull; so much so that Brother Isaac, who came on with me, would not consent to remain more than one day, but went on to New York, there to await his trial which commences the 1st of September.
        I have been very much gratified by witnessing two unsuccessful attempts to capture two American Privateers by two British Frigates, that have been cruising in sight of this place ever since I have been here. The chases, being in full view, and passing within less than two miles of the shore, excited the most lively & animating interest with us all here, who paraded on the beach to behold the beautiful spectacles. In the first chase after being pursued some time, and finding that there was no chance of being overtaken, as she passed near us the Privateer exultingly hoisted her flag and fired a cannon, which was immediately answered by us, by hoisting our hankerchiefs, firing a gun, and giving three cheers. The 2d Chase was a much harder one, and for a long time extremely doubtful. The men of war were so near the Privateer as to be firing at her for upwards of an hour, with the hope, I presume, that it was possible to cripple her sailing. At length after pursuing her to the light house, and discharging several broadsides at her, they were compelled to give over the pursuit.
        
        I think of leaving this tomorrow for New York, from thence by hurrying on to the Springs I shall be enabled to spend 10 or 11 days there, and yet be in Washington by the 10th of September, which will be in good time for the meeting of congress, which I perceive from the papers is to take place on the 19th.
        In consequence of this place being so far off th⟨e pos⟩t road, and so much out of the way, we very seld⟨om re⟩ceive any newspapers, and of course are very ignorant of what is passing.
        I beg you will excuse this scrawl, written in a noisy house, & with a hand quite nervous with the heat of the weather. I am, as you both very well know, yours very sincerely and affectionately
        
          Edward Coles
        
      